By the Court.
The only question of law in this case is, whether, in a suit against one, proof may be given of a debt due to the plaintiff from him and another jointly. Of this there is no doubt. A debt due from two is due from each in solido, and each is liable for it, and each is presumed in law to know it. If the other joint debtor is-living, not dischargee! in insolvency or otherwise, and within reach of process, th& defendant should have pleaded the non-joinder in abatement If the defendant was actually surprised by the proof of a join! debt, he should have asked for time. Exceptions overruled.